DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim  1, 2, 5, 8, 8, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2017/0358385) in view of  Bottoms (EP 0498621 A2).

In regards to claim 1, Varkey et al. teaches an opto-electric cable (400j) comprising: an electrical conductor including an electrically conductive core (300) and an electrically insulating layer (304) surrounding the electrically conductive core (300); and an optical unit (500) embedded within the electrically conductive core (300)(paragraph [0055]), wherein the optical unit (500) includes at least two optical fibers (110, one or more, paragraph [0037]) and a buffer (112) jointly surrounding the at least two optical fibers (110, one or more, paragraph [0037]), and each of the optical fibers being of a acrylate fiber (paragraph [0037]).

Varkey et al. does not explicitly teach each optical fiber of the at least two optical fibers including a core, a cladding and a coating.

Bottoms teaches each optical fiber (23) of the at least two optical fibers including a core (figure 3), a cladding and a coating (acrylate (column 10, lines 6-10); silicone (column 10, line 18)).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included on the fiber optics of Varkey et al. the cladding and a coating as taught by Bottoms to provide thermal insulation as well as a cushion for each individual fiber, thereby making the fibers more resistive to compressive forces (column 10, lines 223-27); The acrylate coating is incorporated by the manufacturer of the optical fibers (column 10, lines 7-10).

In regards to claim 2, Varkey et al. teaches the opto-electric cable according to claim 1, and a buffer (filler 112 is a soft gel filler, such as a silicon polymer gel, paragraph [0037]).

Varkey et al. does not teach the buffer is a tube tightly surrounding the optical fiber.

Bottoms teaches the buffer is a tube (buffer tube; column 10, line 30) tightly surrounding the optical fiber (extruded; column 10, line 30).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included as a buffer of Varkey et al. a buffer tube as taught by Bottoms to facilitate movement of the fibers (column 10, lines 29-32).

In regards to claim 5, Varkey et al. in combination with Bottoms teaches the opto-electric cable according claim 1, wherein the electrically conductive core (300) is made of a bundle of metal wires, and 

In regards to claim 6, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 5, wherein the metal wires (134) are stranded about the buffer (112, figure 7B).

In regards to claim 8, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 1.

Varkey et al. in combination with Bottoms does not explicitly teach the optical unit comprises from 2 to 12 optical fibers.

Varkey et al. teaches the optical unit comprises one or more fibers (110, one or more, paragraph [0037]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the invention a plurality of fibers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 9, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 1.

Varkey et al. in combination with Bottoms does not explicitly teach the optical unit comprises from 2 to 8 optical fibers.

Varkey et al. teaches the optical unit comprises one or more fibers (110, one or more, paragraph [0037]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the invention a plurality of fibers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 10, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 1, wherein the optical fibers (110) are arranged parallel to a longitudinal axis of the optical unit (figure 2).

In regards to claim 11, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 1, and the optical unit comprises a water-blocking compound (jelly, paragraph [0052], Bottoms) between the optical fibers and the buffer (paragraph [0052], Bottoms).


In regards to claim 14, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim I further comprising an outer sheath (314) surrounding the electrical conductor (figure 15)).

In regards to claim 15, Varkey et al. in combination with Bottoms teaches the opto-electric cable according to claim 1 comprising at least two electrical conductors (302), the optical unit (500) being arranged in at least one of the at least two electrical conductors (302).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2017/0358385) in view of  Bottoms (EP 0498621 A2) as detailed in claim rejection 1 (hereinafter referred to as modified Varkey), in further view of Nilsson (US 5,029,974).

In regards to claim 3, modified Varkey teaches the opto-electric cable according to claim 1.

Modified Varkey does not teach the buffer is made of a material having a Shore Durometer Hardness value greater than 45.

Nilsson teaches the buffer (buffer; column 2, line 34) is made of a material having a Shore Durometer Hardness value greater than 45 (made of the material of polybutylene terephthalate (PBT); column 2, line 34).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the buffer of modified Varkey of a PBT as taught by Nilsson because the PBT buffer tube combines high strength, good flexibility, and improved processibility (column 2, lines 34-35), since it has been held to be within the general skill of a worker in the art to select a known material on the 

In regards to claim 4, modified Varkey teaches the opto-electric cable according to claim 1.

Modified Varkey does not teach the buffer is made of a material selected from one or more of polybutylene terephthalate or a low smoke zero halogen polymer composition.

Nilsson teaches the buffer (buffer; column 2, line 34) is made of a material selected from one or more of polybutylene terephthalate (made of the material of polybutylene terephthalate (PBT); column 2, line 34).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the buffer of modified Varkey of a PBT as taught by Nilsson because the PBT buffer tube combines high strength, good flexibility, and improved processibility (column 2, lines 34-35), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2017/0358385) in view of  Bottoms (EP 0498621 A2) as detailed in claim rejections 1 and 5 (hereinafter referred as modified Varkey), in further view of Barrett (US 5,917,977).

claim 7, modified Varkey taches the opto-electric cable according to claim 5, conductors and the buffer.

Modified Varkey does not teach the buffer is in direct contact with the metal wires.

Barrett teaches the buffer (18) is in direct contact with the metal wires (22).

(It would have been obvious to one having ordinary skill in the art at the time the invention was made to the opto-electric cable of modified Varkey the buffer is in direct contact with the metal wires, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varkey et al. (US 2017/0358385) in view of  Bottoms (EP 0498621 A2) as detailed in claim rejection 1 (hereinafter referred to as modified Varkey), in further view Sano et al. (US 5,309,539).

In regards to claim 12, modified Varkey teaches the opto-electric cable according to claim 1.

Modified Varkey does not teach the optical unit has an outer diameter of 1 mm at most.

Sano et al. teaches teach the optical unit has an outer diameter of 1 mm at most (5-30 µm, column 3 line 21).

1955). 


In regards claim 13, modified Varkey teaches the opto-electric cable according to claim 1.

Modified Varkey does not teach the opto-electric cable according to claim 1, wherein the insulating layer is made of a low smoke zero halogen polymer composition of polyvinylchloride or of cross-linked polyethylene (column 1, lines 45-50).

Sano et al. teaches the insulating layer (13) is made of cross-linked polyethylene.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the insulation of modified Varkey of a cross-linked polyethylene material as taught by Sano et al. because it is flexible , it has corrosion resistance properties and exhibits a high tolerance for hot and cold; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 


Conclusion
Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.